Citation Nr: 1028433	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty in the U.S. Army from June 1951 
to June 1954.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St Petersburg, Florida which denied 
a petition to reopen a previously denied claim for service 
connection for a low back disability.

In May 2007, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge (VLJ), commonly referred to as 
a Travel Board hearing.  A transcript of this hearing is 
associated with the claims folder.

In September 2007, the Board reopened the Veteran's previously 
denied claim for service connection for a low back disability and 
denied the claim on the merits.  In an April 2009 Joint Motion, 
the Court of Appeals for Veterans Claims (CAVC or the Court) 
vacated and remanded the Board's denial of the claim for service 
connection for a low back disability.  In September 2009 in 
accordance with the Court's Joint Remand directive, the Board 
remanded the Veteran's claim to RO via the Appeals Management 
Center (AMC) in Washington, DC.  The RO having completed the 
remand directives, the claim is again before the Board.


FINDING OF FACT

The Veteran's current low back disability was diagnosed many 
years after service and the weight of the medical and other 
evidence is against a finding that the current pathology is 
related to an in-service back injury.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative.  In 
Sanders, the Supreme Court rejected the Federal Circuit's 
framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, and 
mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether 
an error is harmless through the use of mandatory presumptions 
and rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Id., at 1704-
05.  Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a specific 
type of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2004 
and January 2010.  These letters informed him of the evidence 
required to establish his claim for service connection and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  The later January 2010 letter also complied with 
Dingess, as it apprised him of the downstream disability rating 
and effective date elements of his claim.

The Veteran's claim for service connection was originally denied 
in January 1968.  The denial was continued in August 1969 and 
November 1971 based on review of the Veteran's service treatment 
records (STRs) and other medical evidence.  At some point between 
November 1971 and July 1985, the claims file and all its contents 
including the Veteran's STRs was lost.  VA attempted to rebuild 
the claims file in 1985 and the Veteran was encouraged to submit 
any copies of STRs,  medical records, and VA records he had in 
his possession.  As such, there is no basis for any further 
pursuit of these records.  38 C.F.R. § 3.159(c)(2) and (3).

As a general rule when service treatment records (STRs) are lost 
or missing, VA has a heightened obligation to satisfy the duty to 
assist.  Under these circumstances, the Court has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in developing 
the claim, and to explain its decision when the Veteran's medical 
records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992);  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case where the Veteran had three negative adjudications 
on the information contained in the STRs prior to the records 
being lost, the Board finds that there is no heightened duty to 
assist.  The Board finds that the loss of these records is 
neither beneficial nor harmful to the Veteran's claim.  As the 
January 1968, August 1969 and November 1971rating decisions 
included a review of those records and nevertheless denied the 
Veteran's claim, it is reasonable to believe that the STRs would 
not definitively prove his claim.  Although the Veteran now 
alleges that those records would definitively prove his claim, 
the Board finds these statements made after the records have been 
destroyed are not supported by other documentation on file.  Just 
as the Board is unable to speculate what is contained or missing 
from those records, the Veteran can not profit by their absence 
by asserting there was information contained in those files that 
three sets of VA adjudicators overlooked.  

In order to attempt to adjudicate the Veteran's claim fairly in 
light of the missing records, the Board will not use the absence 
of records of treatment in service as a basis to deny the 
Veteran's claim.  The Board cannot, however, give greater 
probative value to the Veteran's claim of what information was 
contained in the STRs to support his claim.  By treating the 
missing STRs as neither evidence in support of or against the 
Veteran's claim, the Board finds that there is no prejudice in 
adjudicating the claim in the absence of those records.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant post-service evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical and other records that he identified.  VA also 
afforded the Veteran medical examinations in September 2006 and 
February 2010 to determine whether his low back disability was 
attributable to his military service.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no further 
notice or assistance to him is required to fulfill VA's duty to 
assist him in the development of his claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection for a Low Back Disability

The Veteran claims that he injured his low back in service and 
that his later low back disability is directly related to that 
in-service injury.  However for the reasons and bases discussed 
below, the Board finds that service connection for a low back 
disability is not warranted.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2009).   For a showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009). 

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The available medical and other evidence is as follows:

Four pages of STRs. List of in-service injuries including sprain 
back on February 5, 1953, which was treated with heat and 
wintergreen massage.
  
Letter from VA to Veteran dated April 1957 asks the Veteran for 
information regarding a back injury sustained while in maneuvers 
in Vieques Island in 1954.

Letter from Captain W.D. dated July 1970 stating that he 
witnessed the Veteran fall off a debarkation net and injure his 
back in March or April of 1953.

Letter from Dr. J.A.B. dated March 1971 stating that he had 
treated the Veteran since September 1968.  His letter stated that 
the Veteran had reported lower back pain on multiple occasions 
which he said started in service.  Dr. J.A.B. stated that 
physical examination had discovered a muscle spasm but the X-rays 
had not showed any deformity of the spinal column.

Note from Hospital Matilda Brenes dated August 1971 stating the 
Veteran was seen at the hospital for treatment of low back pain.

Rating decision dated November 1971 stating that the Veteran had 
an in-service back injury but that post-service examinations 
showed no residuals of said injury.

Letter from P.J.A. dated June 1972 stating Veteran worked for 
Housing Authority of Puerto Rico and had a back problem that 
affected his work.

Note from Dr. R.M. on Professional Hospital, Inc. stationary 
dated December 1973 stating that the Veteran had been treated at 
the hospital for several months for discogenic disease and lower 
back syndrome.

Letter from VA dated June 1973 denying petition to reopen claim 
for service connection.  Letter states that a statement from Mr. 
R.R.R. was considered.

Appointment card from 1978, 1979 and 1985 listing appointments 
with ortho and pain clinic.

Letter from VA to Congressman Dan Rostenkowski stating the basis 
for the previous denials were that no pathology was found on X-
rays or physical examination in February 1954, August 1956 or 
December 1967.

Letter from J.A.B., M.D. dated October 1979 stating that he had 
treated the Veteran since September 1968.  His letter stated that 
the Veteran had reported lower back pain on multiple occasions 
which he said started in service.  Dr. J.A.B. stated that 
physical examination had discovered a muscle spasm but the X-rays 
had not showed any deformity of the spinal column.

Letter from F.C.L. dated November 1979 stating that the Veteran 
worked for the Chicago Department of Planning and that he used 
leave to attend doctor's appointments for his back.  F.C.L. 
stated that he had observed the Veteran sit and walk awkwardly 
due to his back spasms.

Letter from Dr. R.W. dated November 1986 stating that the Veteran 
injured his back in a work accident on March 10, 1986.  Dr. R.W. 
diagnosed the Veteran with acute traumatic low back syndrome with 
myofascitis and neuropathy.

Records from Thorek Hospital show a December 1986 lumbar 
myelogram which found a central type protrusion of the 
intervertebral disc at the L4-L5 slightly more prominent on the 
right than the left.  A CT scan of the lumbar spine found 
posterior disc herniation at the L4- L5 producing pressure on the 
nerve root on the right side.  An X-ray of the lumbar spine was 
negative.  The Veteran then underwent a L4-L5 laminectomy.

VA treatment records from 1986.  A May 1986 record lists history 
of low back pain, chronic back pain and bilateral leg pain.

May 1987 VA examination notes history of contusion of the lumbar 
area in 1954 with outpatient care for four weeks no fracture and 
work injury lifting boxes in March 1986 resulting in laminectomy 
in December 1986.  The examiner diagnosed moderate low back 
syndrome status post laminectomy L5-S1.  A May 1987 X-ray found 
laminectomy defect at L4-S1. Straightening of the upper lumbar 
spine region with slight anterior wedging at the T12 vertebral 
body noted on lateral view from possible previous injury.  
Minimal posterior marginal spurs at the lumbosacral region from 
possible DJD.

Testimony from March 1989 regional office hearing.  Veteran 
described his in-service injury, stated that he first sought 
private treatment for his back in 1956 and stated that he did not 
receive treatment for his back from the VA until 1966.  

A medical examination report from Dr. B.L.F. dated July 1997 
diagnosed status post lumbar laminectomy with limited motion of 
the lumbar spine in flexion, extension and lateral bending.  Dr. 
B.L.F. stated that the patient sustained an injury resulting in 
disability which precludes gainful employment.  Dr. B.L.F. lists 
four incidents in the history and includes three diagnoses but 
does not explain which injury or which disability he is referring 
to in the conclusion.

VA treatment from October 1997 to October 2006 list treatment for 
low back pain.

A VA examination dated September 2006 found previous laminectomy 
and diskectomy present at the L4-L5 with residual vacuum disk 
abnormality present at the same level on X-ray.  The examiner 
found mild limitation of motion of the lumbar spine, sever 
paraspinal muscle spasms on the left side, and mild neurological 
symptoms into the left lower extremity.  The X-rays and physical 
examination did not suggest any pathology or further disease.  
The examiner opined that all of the Veteran's current low back 
pathology was directly related to the herniated L4-L5 disc and 
the subsequent laminectomy, that the medical evidence supports 
that the herniated disc occurred in 1986, and that the in-service 
injury described by the Veteran would not have caused the 
ruptured disc or set up a situation for the disc to rupture more 
easily in the future, in this case more than 30 years after the 
in-service injury. 

A VA examination dated February 2010 found degenerative disk 
disease lumbar spine status post L5-S1 laminectomy.  The examiner 
opined that it is less likely as not that the Veteran's claimed 
lumbar spine condition had its onset in service or is related to 
service because the August 1956 and December 1967 VA examinations 
found no residual of that in-service injury and first records of 
treatment for back pain after service do not start until 1968, 14 
years after service.

In analyzing the available evidence, the evidence demonstrates 
that the Veteran has a current low back disability consisting of 
the residuals of a laminectomy of a herniated disc at the L4-L5 
level with some limitation of motion, muscle spasm and radicular 
symptoms in his left leg. Therefore the Veteran satisfies the 
first requirement of Hickson, supra. that he has a current 
disability.

As stated earlier the Veteran's STRs are substantially 
unavailable.  The limited records available show a back sprain in 
February 1953.  This record is consistent with Captain W.D. 
report of the Veteran's fall from a debarkation net and somewhat 
consistent with the Veteran's reports of a similar fall with the 
exception that this injury occurred in 1953 whereas the Veteran's 
testified that the event occurred in 1954.  Therefore, the 
Veteran satisfies the second requirement of Hickson that he have 
an in-service injury.

The Veteran's claim thus turns on whether his current disability 
and his in-service injury are in fact linked.  In weighing all 
the evidence for an against a nexus between these two conditions, 
the Board finds that the evidence weighs against an in-service 
occurrence of his current back condition.

The first evidence of  treatment for a back problem after service 
is the letter from Dr. J.A.B indicating treatment for back pain 
and muscle spasm starting in September 1968 and the Veteran's 
testimony that he had received treatment from the VA for his back 
in 1966.  Even using the earlier of these dates 1966, this 
treatment would be 13 years after the Veteran's in-service injury 
and 12 years after his discharge from service.  This 12-year 
lapse between the conclusion of his military service and the 
onset of his symptoms provides evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, 
Dr. J.A.B.'s later letter states that there was still no X-ray 
evidence of lower back pathology as late as 1979 which would be 
26 years after the in-service injury.  The first evidence of 
pathology on radiological studies was a December 1986 CT scan 
which found a herniated L4-L5 disc.  This study was 33 years 
after the in-service injury and after a subsequent on-the-job 
injury.

The September 2006 VA examiner traced all of the Veteran's 
current symptoms to the herniated L4-L5 disc in 1986 and said 
that the in-service injury 30 years prior had no impact on the 
occurrence of this later injury.  Since the examiner based his 
opinion on a thorough review of the record, the Board finds that 
his opinion constitutes compelling evidence against the claim for 
service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical opinion 
may satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered 
the material evidence seemingly supporting the Veteran's 
position).

Although Dr. J.A.B. attributed the Veteran's low back pain in 
1968 to his earlier 1953 in-service injury, Dr. J.A.B. admitted 
that there was no radiological support for an injury to the 
Veteran's spine even in 1979, 26 years after service.  Dr. J.A.B. 
has not commented on the etiology of the Veteran's later 
herniated disc.

The Board finds that Dr. B.L.F.'s July 1997 report does not 
support the Veteran's claim because the comment that "the 
patient sustained an injury resulting in disability which 
precludes gainful employment" does not indicate which injury or 
which disability he is referring and is thus far too vague for 
the Board to speculate as to its intended meaning.

The Veteran's lay testimony is that he had an back injury in 
service and that he continued to have back pain consistently 
after service.  The Board does not doubt the credibility of these 
statements.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for the 
Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the evidence)
The Veteran is not competent to testify that the earlier back 
injury had any effect on his rupture of his L4-L5 disc 30 years 
later as he does not have any medical training.

Pain alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, in absence of 
competent medical evidence showing a known clinical diagnosis 
involving the Veteran's low back pain between service and his on-
the-job injury in October 1986, the Veteran had no service-
connectable disability which was the basis for the prior denials 
of his claim for service connection.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not for a 
past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

As the prior denials found, the Veteran had no current disability 
prior to his herniated disc in 1986.  Dr. J.A.B.'s letter even 
supports that the Veteran did not have radiological evidence of a 
back injury as late as 1979.  So the evidence establishes that 
the Veteran did not have a service-connectable low back 
disability for more than 30 years after service.  

Although the February 2010 VA examiner indicated that "it has 
been acknowledged that the Veteran had a chronic low back 
condition prior to his work-related injury", this appears to be 
a misinterpretation of the Board's September 2009 remand because 
it has not been acknowledged by the Board and is not established 
by the record.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the [Board as] 
adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.).

Nevertheless, the determinative question is whether the Veteran's 
current disability is related to his in-service injury.  The 
currently diagnosed low back disability, the ruptured L4-L5 disc, 
has never been linked to the in-service injury.  Neither Dr. 
J.A.B.'s letters nor Dr. B.L.F.'s report links the Veteran's 
herniated L4-L5 disc with his in-service injury.  Most notably, 
the September 2006 VA examiner has attributed all of the 
Veteran's current symptoms to his October 1986 ruptured disc and 
has specifically stated that this injury is in no way related to 
the Veteran's in-service injury and is not a continuation of that 
back pain that he reported in the years after service.

On first glance it does appear that a back injury in-service 
followed by reports of back pain after service followed by a 
diagnosis of DDD of the lumbar spine should equal service 
connection for a back disability.  However, in this case where 
those events are spread out over a 30 year time span, there is 
intervening medical examinations which were negative for any 
pathology during that 30 year period, and there is a distinct, 
acute injury 32 years after service to which all of the current 
pathology is attributable, service connection is not warranted.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a low back disability.  And 
as the preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).  Accordingly, the appeal is denied.


ORDER

The claim for service connection for a low back disability is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


